Citation Nr: 0618046	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  00-20 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than August 5, 1998, 
for a 10 percent disability rating for service-connected 
varicose veins.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (the RO).   

Procedural History

The veteran served on active duty from February 1977 until 
August 1997.  

The veteran filed an initial claim of entitlement to service 
connection for various disabilities, including varicose 
veins, in November 1997.  In a May 1998 rating decision, the 
RO granted the veteran's initial claim of entitlement to 
service connection for bilateral varicose veins. A 
noncompensable disability rating was assigned, effective 
September 1, 1997, the day after the veteran retired from 
military service. 

In a June 1999 rating decision the RO increased the 
disability ratings for varicose veins of the right and left 
legs from zero to 10 percent, respectively, effective August 
5, 1998. The effective date was based on VA outpatient 
treatment reports.
The veteran subsequently perfected an appeal as to the June 
1999 decision.

This matter was previously before the Board in July 2003.  At 
that time, the veteran's claim of entitlement to an earlier 
effective date was denied.  The veteran then sought review of 
the Board's decision before the United States Court of 
Appeals for Veterans Claims (the Court).  In an October 13, 
2005 decision, the Court remanded the claim to the Board for 
readjudication, specifically to include consideration of the 
veteran's service medical records.  



FINDINGS OF FACT

1.  The veteran separated from active duty on August 31, 
1997.  She filed her claim of entitlement to service 
connection for bilateral varicose veins in November 1997,  
within one year after her separation from service.  

2.  At the time of the veteran's separation from service, the 
medical evidence of record (service medical records) showed 
varicose veins which were characterized as being moderate, 
with superficial venous varicosities and reports of 
discomfort.  


CONCLUSIONS OF LAW

1.  For the period between September 1, 1997 and January 12, 
1998 the criteria for the assignment of a 10 percent 
disability rating for bilateral varicose veins are met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997).   

2.  Beginning January 12, 1998, the criteria for the 
assignment of separate 
10 percent disability ratings are met for varicose veins of 
each lower extremity.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2005); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. 
App. 111, 117 (1997).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an effective date earlier 
than the currently assigned August 5, 1998, for 10 percent 
ratings for bilateral varicose veins.  Specifically, she 
contends that she is entitled to 10 percent ratings for the 
bilateral varicose veins effective from the date of her 
retirement from military service, September 1, 1997.  



Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Effective dates

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

Evaluation of varicose veins

During the pendency of the veteran's appeal, the regulations 
pertaining to the evaluation of cardiovascular disorders were 
revised effective January 12, 1998.  
See 62 Fed. Reg. 65,207 (1997) [codified at 38 C.F.R. § 
4.104].  Where a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  See VAOGCPREC 7-2003.  The Board will 
therefore evaluate the veteran's service-connected varicose 
veins  under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2005); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. 
App. 111, 117 (1997).

In the January 2002 supplemental statement of the case the RO 
provided the veteran the revised regulation pertaining to the 
evaluation of varicose veins and considered the revised 
criteria in denying entitlement to an effective date prior to 
August 5, 1998.  The veteran was provided the opportunity to 
present evidence and arguments in response. The Board finds, 
therefore, that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulation, without prejudice to her.  See 
Bernard v Brown, 4 Vet. App. 384 (1993).

According to the rating criteria for varicose veins in effect 
prior to January 1998, a 10 percent rating applied if the 
disorder was moderate, with varicosities of the superficial 
veins below the knees, with symptoms of pain or cramping on 
exertion, bilateral or unilateral. The disorder was non-
compensable if mild, or with no symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

The Board observes that the words "mild" and "moderate" were 
not defined in the VA Schedule for Rating Disabilities. 
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just". 38 C.F.R. § 4.6 (2005).

Effective in January 1998, each lower extremity affected by 
varicose veins is to be rated separately. The disability is 
rated at 10 percent for intermittent edema of the extremity 
or aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  The disorder is non-compensable if 
manifested by asymptomatic palpable or visible varicose 
veins. 38 C.F.R. § 4.104, Diagnostic Code 7120 (1998).

Analysis

The veteran has been assigned a 10 percent disability rating 
for bilateral varicose veins effective August 5, 1998.  She 
is seeking entitlement to an effective date of September 1, 
1997, the day after her retirement from military service, for 
the assignment of a 10 percent disability rating for each 
extremity.  Essentially, she contends that the criteria for 
the assignment of a 10 percent disability rating were met at 
the time of her separation from service, via entries 
contained in her service medical records.
 
For the reasons set out below, the Board further finds that 
based on a review of the veteran's service medical records, 
and resolving all doubt in the veteran's favor, the criteria 
for the establishment of a 10 percent disability rating were 
met at the time of the veteran's separation from service and, 
as such, she is entitled to an effective date of September 1, 
1997 for the assignment of a 10 percent disability rating for 
bilateral varicose veins.  Separate ratings for each of the 
veteran's extremities were not available under the rating 
criteria until January 12, 1998.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  The criteria are met for the 
assignment of a 
10 percent disability rating for varicose veins of each 
extremity effective January 12, 1998.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2005).       

Initial matters

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Court found no fault with respect to VA's duty to notify 
and assist the veteran under 38 U.S.C. §§ 5103 and 5103A.  
Neither does the Board.

The veteran does not contend that she is entitled to 
disability ratings in excess of 10 percent.  The Board will 
therefore not address the matter of increased ratings.

Factual background

Because resolution of this issue involves the matter of when 
it was ascertainable that the veteran's varicose vein 
pathology approximates that which would allow for the 
assignment of a 10 percent rating, the Board will provide a 
very brief factual  background. 

Evidence concerning the severity of the veteran's varicose 
veins prior to August 5, 1998, the current effective date of 
her compensable rating, include her service medical records, 
her retirement physical examination, a March 1998 VA medical 
examination, VA outpatient reports from August 1998, and an 
April 1999 statement of the veteran describing the historical 
treatment for her varicose veins.  

Service medical records dated in October 1988 indicated that 
the veteran had been diagnosed with varicose veins.  Her 
varicose veins manifested as superficial venous varicosities 
which were characterized by the treating professional as a 
"moderate" varicose vein disability in both lower 
extremities.  The veteran further reported her symptoms as 
including some lower extremity pain on exertion and numbness 
in her feet. 

At the veteran's May 1997 retirement examination her varicose 
veins were not noted among her active conditions, but the 
medical history report included the episodes of numbness in 
her feet which she had previously asserted accompanied her 
varicose veins.  

A March 1998 VA medical examination included a diagnosis of 
bilateral varicose veins and specifically noted that at the 
time of examination there was no edema in either extremity, 
but that the veteran did report occasional episodes of 
swelling in her lower extremities.  The examination report 
also noted that the veteran denied pain or claudication at 
standing or at rest.   

August 1998 VA outpatient reports include complaints and 
findings of varicose veins.  [This was the basis for the RO's 
assignment of a 10 percent rating, effective August 5, 1998.]

The veteran's April 1999 correspondence to the RO indicated 
that she wore support hose as part of her treatment for 
varicose veins and had done so for many years.  

Discussion

The veteran has appealed the disability ratings initially 
assigned with the grant of service connection in May 1998.  
Because her claim has been in appellate status since it was 
filed in November 1997, the veteran is potentially entitled 
to an effective date retroactive to September 1, 1997 (the 
day following her retirement  from military service).

This case was remanded by the Court in essence because in its 
previous decision the Board did not consider all of the 
available evidence, including the veteran's service medical 
records, in assigning an effective date.  The Board has now 
done so.  Reviewing all of the evidence and resolving all 
doubt in the veteran's favor, the Board finds that prior to 
August 5, 1998, the veteran's varicose veins manifested as 
moderate bilateral varicose veins, with superficial venous 
varicosities and intermittent swelling, numbness and use of 
compression but without reports of claudication or pain.  The 
Board bases its decision that the varicose veins were 
moderate, and therefore consistent with the assignment of a 
10 percent rating, on the veteran's service medical records, 
which as discussed above indicated a "moderate" varicose 
vein disability in both lower extremities

As noted above, the schedular criteria concerning varicose 
veins were amended effective January 12, 1998, about halfway 
through the period here under consideration, i.e. from 
September 1, 1997 through August 5, 1998.  For reasons 
expressed immediately below, the Board finds that different 
outcomes are warranted for  the periods prior to and after 
January 12, 1998.

The Board acknowledges that the veteran is seeking separate 
10 percent disability ratings as of September 1, 1997.  
However, as explained below, separate ratings for varicose 
veins of each lower extremity were not available until the 
rating criteria changed on January 12, 1998.

According to the rating criteria in effect prior to January 
1998, a single 10 percent rating was applicable for moderate 
varicose veins, bilateral or unilateral.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997) [emphasis added by the Board].  
Accordingly, a 10 percent rating for the veteran's moderate 
bilateral varicose veins is warranted as of September 1, 
1997, the day after she retired from military service.

According to the revised rating criteria, varicose veins of 
each leg is rated at 10 percent if manifested by intermittent 
edema or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2005) [emphasis added by the Board].  
Accordingly, as of January 12, 1998, the date the schedular 
criteria were amended, the veteran met the criteria for the 
assignment of a 10 percent disability rating for each lower 
extremity due to varicose veins.  As has been discussed 
above, the revised schedular criteria may not be applied 
retroactively.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005); VAOPGCPREC 3-2000; Green v. Brown, 10 
Vet. App. 111, 117 (1997).

Conclusion

For the reasons set out above, the Board has determined that 
the effective September 1, 1997 a single 10 percent 
disability rating is awarded and that effective January 12, 
1998 separate 10 percent disability ratings are awarded.  


ORDER

An effective date of September 1, 1997, is granted for a 10 
percent disability rating for bilateral varicose veins.

An effective date of January 12, 1998, is granted for 
separate 10 percent disability ratings for bilateral varicose 
veins of each lower extremity.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


